
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 261
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Ms. Lee of California
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing commitment to the objectives of
		  the Program of Action of the International Conference on Population and
		  Development.
	
	
		Whereas the International Conference on Population and
			 Development was convened by the United Nations Population Fund and the
			 Population Division of the United Nations Department for Economic and Social
			 Information and Policy Analysis in Cairo from September 5 to September 13,
			 1994, for the purpose of addressing critical issues regarding population,
			 development, and human rights;
		Whereas the International Conference on Population and
			 Development built upon earlier initiatives aimed at addressing development and
			 population growth, including the World Conference to Review and Appraise the
			 Achievements of the United Nations Decade for Women in 1985, the World Summit
			 for Children in 1990, the International Conference on Nutrition in 1992, and
			 the World Conference on Human Rights in 1993;
		Whereas at the time of its convening, the International
			 Conference on Population and Development was the largest intergovernmental
			 conference ever organized, with representatives from over 10,000 concerned
			 groups and 179 governments, including the United States;
		Whereas the conferees of the International Conference on
			 Population and Development adopted a new approach to sustainable development,
			 focusing on women’s rights, the links between population growth and
			 development, and expanded access to education and health services;
		Whereas the International Conference on Population and
			 Development was guided by Fifteen Principles, foremost of which was the fact
			 that all human beings are born free and equal in dignity and rights;
		Whereas the Fifteen Principles of the International
			 Conference on Population and Development furthermore included the recognition
			 that the family is the basic unit of society and as such should be strengthened
			 and the recommendation that all States and families should give the highest
			 priority to children;
		Whereas the International Conference on Population and
			 Development resulted in the drafting and adoption by acclamation of a 20-year
			 Program of Action referred to as the Cairo Consensus, the goals of which
			 included sustained economic growth in the context of sustainable development,
			 universal access to education, gender equity and equality, the reduction of
			 infant, child, and maternal mortality, and universal access to reproductive
			 health services;
		Whereas the Program of Action of the International
			 Conference on Population and Development provided a strategic underpinning for
			 the development and adoption of the eight Millennium Development Goals adopted
			 at the Millennium Summit in 2000;
		Whereas the United Nations Commission on Population and
			 Development has acknowledged that without a firm commitment to population,
			 reproductive health, and gender issues, it will not be possible to meet the
			 goals of either the International Conference on Population and Development or
			 the Millennium Development Goals;
		Whereas substantial progress has been made in the 15 years
			 since the adoption of the Cairo Consensus, including but not limited to
			 improvements in gender equity, decreases in the world rates of poverty, infant
			 and child mortality, and maternal mortality, and improvements in access to
			 primary education, safe water, and health and family planning services;
		Whereas, despite this progress, many of the goals of the
			 Cairo Consensus remain unmet;
		Whereas 1,000,000,000 people still live in abject
			 poverty;
		Whereas each year half a million women die of causes
			 related to pregnancy and childbirth;
		Whereas each year 4,000,000 infants die in their first
			 month of life;
		Whereas a disproportionate number of the world’s
			 impoverished and illiterate are women;
		Whereas it is currently predicted that 58 of the 86
			 countries that did not provide universal primary education in 1994 will not
			 meet this goal by 2015;
		Whereas 200,000,000 women have an unmet need for safe,
			 effective, and modern contraceptives;
		Whereas pregnancy-related complications are the leading
			 cause of death for young women aged 15 to 19;
		Whereas the International Conference on Population and
			 Development called for governments to commit themselves at the highest
			 political level to achieving the goals and objectives of the Program of Action
			 and to take a lead role in coordinating the implementation, monitoring, and
			 evaluation of follow-up actions; and
		Whereas the General Assembly of the United Nations
			 endorsed the Program of Action, affirmed that governments should commit
			 themselves to their goals and objectives, and furthermore called upon all
			 governments to give the widest possible dissemination to the Program of Action
			 and to seek public support for its goals, objectives, and actions: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)remains committed to the goals and
			 objectives of the Cairo Consensus, as set forth at the International Conference
			 on Population and Development;
			(2)supports the
			 President’s public commitment to the advancement of the Cairo Consensus and the
			 achievement of the Millennium Development Goals;
			(3)encourages media
			 organizations to participate in publicizing the issues addressed by the Cairo
			 Consensus, including global poverty, gender equity and equality, the reduction
			 of infant, child, and maternal mortality, and universal access to primary
			 education and reproductive health services; and
			(4)encourages
			 nongovernmental organizations, faith based organizations, community
			 organizations, and private citizens to take action where possible to improve
			 gender equality, end violence against women, expand access to reproductive,
			 maternal, and other health services, lower infant, childhood, and maternal
			 mortality rates, and eradicate world poverty.
			
